DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 12 are rejected on the ground of nonstatutory double patenting over claims 1 - 14 of U. S. Patent No. 11,147,030 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 14 of U.S. Patent No. 11,147,030.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 14 of the U.S. Patent No. 11,147,030. Specifically, the claims of U.S. Patent (11,147,030) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 - 12 of the present application is the same elements, same function, and same result as claims 1 - 14 of the U.S. Patent (11,147,030), specially, the independent claims 1 and 7 of the present application is the same invention as the independent claims 1 and 8 of the U.S. Patent (11,147,030).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.
	For example;

Instant Application
U.S Patent 11,147,030       
1. A power control method, applied in a system comprising a plurality of bandwidth parts (BWPs), the method comprising: sending, by a network device, second information to a terminal device, wherein the second information is used for the terminal device to determine a first downlink reference signal (DL RS) resource group corresponding to a first BWP according to a mapping relationship indicated by the second information, wherein the second information is used to indicate a mapping relationship between a BWP and a DL RS resource group, and in the mapping relationship, one DL RS is configured for each BWP, a signal corresponding to a DL RS resource in the first DL RS resource group is used to determine a path loss value used by the terminal device to determine a transmit power for transmitting uplink data to be transmitted, and the first DL RS resource group comprises at least one DL RS resource.

1. A power control method, applied in a system comprising a plurality of bandwidth parts (BWPs), comprising: receiving, by a terminal device, second information sent by a network device, wherein the second information is used to indicate a mapping relationship between a BWP and a downlink reference signal (DL RS) resource group, and in the mapping relationship, one DL RS resource group is configured for each BWP; determining, by the terminal device, a first DL RS resource group corresponding to a first BWP according to the mapping relationship, wherein the first DL RS resource group comprises at least one DL RS resource; and determining, by the terminal device according to a signal corresponding to the at least one DL RS resource in the first DL RS resource group, a path loss estimation used to determine a transmit power for transmitting uplink data to be transmitted.





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1 and 8 of the U.S. Patent (11,147,030) is encompassed the claimed invention of the independent claims 1 and 7 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,147,030).  
Furthermore, the dependent claims 2-6 and 8-12 of the present application are same function and same result as the dependent claims of the U.S. Patent (11,147,030).
For example, claim 2 of the present application are same function and same result as claim 2 of the U.S. Patent (11,147,030).
Claim 3 of the present application are same function and same result as claim 3 of the U.S. Patent (11,147,030).
Claim 4 of the present application are same function and same result as claim 4 of the U.S. Patent (11,147,030).
Claim 5 of the present application are same function and same result as claim 5 of the U.S. Patent (11,147,030).
Claim 6 of the present application are same function and same result as claim 6 of the U.S. Patent (11,147,030).
Claim 7 of the present application are same function and same result as claim 8 of the U.S. Patent (11,147,030).
Claim 8 of the present application are same function and same result as claim 9 of the U.S. Patent (11,147,030).
Claim 9 of the present application are same function and same result as claim 10 of the U.S. Patent (11,147,030).
Claim 10 of the present application are same function and same result as claim 11 of the U.S. Patent (11,147,030).
Claim 11 of the present application are same function and same result as claim 12 of the U.S. Patent (11,147,030).
Claim 12 of the present application are same function and same result as claim 13 of the U.S. Patent (11,147,030).


Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noh et al. (US 2018/0332541) discloses Method and Apparatus for Transmitting Aperiodic Sounding Reference Signal in Wireless Communication System.
YEO et al. (US 2020/0266928) discloses Method and Apparatus for Transmission or Reception of Data in Communication System.
		Harada (US 2021/0227568) discloses User Terminal and Radio Communication Method.
		HEYN et al. (US 2020/0196263) discloses Wireless Communication System, Base Station and User-Side-Device.


Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 8, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649